DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/05/2019 and 06/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a peripheral environment detection unit configured to detect” in claim 1
Support is found in FIG. 1, where it is shown that the peripheral environment detection unit 56 is a module of parking control ECU 18
“a degree of parking obstruction determining unit configured to classify and determine” in claim 1
Support is found in FIG. 1, where it is shown that the degree of parking obstruction determining unit 60 is a module of parking control ECU 18
“a selection unit configured to enable selection” in claim 1
Support is found in FIG. 1, where it is shown that selection units 40a are a component of touch panel 40
“a vehicle control unit configured to control” in claim 1
Support is found in FIG. 1, where it is shown that the vehicle control unit 66 is a module of parking control ECU 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2019/0180621 A1), hereinafter Matsuda, in view of Gupta et al. (US 2017/0017848 A1), hereinafter Gupta.

Regarding claim 1, Matsuda teaches an automated parking device (“Parking Assist ECU 1”, FIG. 1) that detects a parking space around a periphery of a host vehicle (“own vehicle 100”, [0025]), and automatically parks the host vehicle within the detected parking space, the automated parking device comprising:
a peripheral environment detection unit configured to detect a peripheral environment around the periphery of the host vehicle including the parking space and an obstruction within the parking space;
Matsuda teaches ([0044]): "…a part of the parkable position calculation unit 301 forms a parking environment detection unit configured to detect the surrounding environment information 902 and 1002 (see FIGS. 9 and 10) of the parkable space from the external surrounding environment information and the parkable space information." Referring to FIG. 9, included below, it is shown that parking spaces P1-P8 are detected, as well as a potential obstruction within a parking space (e.g., the puddle within space P4).

    PNG
    media_image1.png
    813
    578
    media_image1.png
    Greyscale

a degree of parking obstruction determining unit configured to classify and determine, based on the peripheral environment around the periphery of the host vehicle detected by the peripheral environment detection unit, at least three categories of degree of obstruction when parking of the host vehicle in the parking space is attempted,
Matsuda teaches ([0050]): "Next, a specific example of the preference information 15a1 to be used in the parking environment evaluation unit 303 will be described..." Matsuda further teaches ([0068]): "In step S504, one or more found parking candidates are evaluated. As an example of the evaluation method, as described in FIG. 4, based on the preference information 15a1 of the passenger for parking information inputted by the passenger in advance, evaluation is performed as to whether or not the surrounding environment of the parking candidate is suitable for the preference information...” Referring to FIG. 4, included below, it is shown that at least three categories of degree of obstruction are classified and determined (e.g., road surface (puddle), road surface (mud), exclusive parking space for disabled people and the like).

    PNG
    media_image2.png
    685
    581
    media_image2.png
    Greyscale

the categories including ... a case in which parking is possible although a small inhibitory factor is present, and a case in which a large inhibitory factor is present and parking is impossible;
Referring to FIG. 4, Matsuda teaches that item number 15 ('EXCLUSIVE PARKING SPACE FOR DISABLED PEOPLE AND THE LIKE') is given a weighting factor of 'OUT OF TARGET', indicating a large inhibitory factor and that parking in such a spot is prohibited. Item number 3 ('ROAD SURFACE (PUDDLE)') indicates a negative weighting (i.e., a present but small inhibitory factor), though the presence of a negative weighting does not exclude the spot from consideration (i.e., parking is still possible).
a selection unit configured to enable selection by a user of parking in the parking space having no inhibitory factor, or parking in the parking space having the small inhibitory factor;
Matsuda teaches ([0005]): "A passenger such as a driver selects, among the parkable places displayed on the onboard display device, a place to be parked as a target parking position by using an input means of the onboard display device and starts parking assistance…" Matsuda further teaches ([0046]): "Based on the evaluation result of each parking candidate evaluated by the parking environment evaluation unit 303, the target parking position calculation unit 304 sets, among the parking candidates, a parking candidate having a highest evaluation as a target parking position... If the evaluations are equal, it is possible to select the target parking position in consideration of conditions, such as... the one that is easy to park from the current traveling direction." Thus, the implementation of Matsuda would allow for the selection by the user of a parking space having the small inhibitory factor (i.e., the one that is easy to park).
and a vehicle control unit configured to control the host vehicle so as to park in the selected parking space,
Matsuda teaches ([0035]): "In order to assist a parking operation during parking at the target parking position, the vehicle control ECU 17 outputs a target steering angle to the electric power steering device 6, controls a traveling direction of the own vehicle 100, outputs a required driving force to a driving force control ECU (not shown) configured to control the driving force of the own vehicle 100... By controlling the own vehicle 100 with the vehicle control ECU 17, the driver can receive appropriate parking assistance during the operation for parking at the above target parking position."
wherein, when the user has selected, via the selection unit, to park in the parking space having the small inhibitory factor, the vehicle control unit is configured to execute an automated operation of parking into the parking space by causing the user to recognize that parking in the parking space having the small inhibitory factor is being performed.
Matsuda teaches ([0046]): "Based on the evaluation result of each parking candidate evaluated by the parking environment evaluation unit 303, the target parking position calculation unit 304 sets, among the parking candidates, a parking candidate having a highest evaluation as a target parking position... If the evaluations are equal, it is possible to select the target parking position in consideration of conditions, such as... the one that is easy to park from the current traveling direction." Based on the factors listed in FIG. 4, candidates with the highest evaluation can be considered to be the candidates having small inhibitory factors (as detrimental factors are given a negative weighting value). Additionally, since the parking environment calculation unit 303 relies upon user-input preferences, the selection is ultimately made by the user. Matsuda further teaches ([0072]): "In step S508, on the screen 15b of the onboard display device 15, a sentence for notifying the end of the search for the parking candidate is displayed, and a sentence to prompt to stop the own vehicle 100 is displayed…" Matsuda even further teaches ([0073]): "In step S509, parking assistance toward the target parking position is started, and the vehicle control ECU 17 appropriately controls the own vehicle 100 in order to support a parking operation."
However, while Matsuda does teach parking in empty/available parking spaces, Matsuda does not outright teach a category including a case in which an inhibitory factor is not present and parking is possible. Gupta teaches a vehicle parking assist system with vision-based parking spaced detection, comprising:
the categories including a case in which an inhibitory factor is not present and parking is possible…
Gupta teaches (Claim 1): "…wherein said image processor processes captured image data to detect parking space markers indicative of a parking space and to identify empty or available parking spaces…"The Examiner has interpreted an empty parking space to indicate a lack of presence of an inhibitory factor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to incorporate the teachings of Gupta to provide a category including a case in which an inhibitory factor is not present and parking is possible. Matsuda already provides degrees of parking obstruction, but does not outright state a case in which an inhibitory factor is not present and parking is possible. It would be highly beneficial to incorporate the teachings of Gupta, as doing so would advantageously allow for identification of clearly available parking spaces. It would be preferable to have a vehicle park in an empty, unobstructed parking spot compared to parking in a partially or heavily obstructed parking spot, as there is less risk of damage to the vehicle to park in an empty parking spot.

Regarding claim 2, Matsuda and Gupta teach the aforementioned limitations of claim 1. Matsuda further teaches:
a display unit, wherein, when causing the user to recognize that parking in the parking space having the small inhibitory factor is being performed, the vehicle control unit is configured to display content of the small inhibitory factor on the display unit.
Matsuda teaches ([0067]): "In step S503, it is determined whether or not a parking candidate has been found in step S502. When it is determined that a parking candidate has been found, the parking candidate and the surrounding environment information are superimposed on an image of surroundings of the own vehicle 100 and displayed on the screen 15b of the onboard display device 15... By displaying on the screen 15b, it is possible to visually notify the driver of a location of the parking candidate and surrounding environment information thereof. As an example of the environment information, by displaying the presence or absence of a puddle, the driver can save effort for checking the condition of the parking candidate with his/her own eyes, and confirming the presence or absence of a puddle." Referring to FIG. 4 above, a parking space with a puddle is given a negative weighting value (i.e., a small inhibitory factor) and the parking space is displayed on display device 15. Matsuda further teaches ([0072]): "In step S508, on the screen 15b of the onboard display device 15, a sentence for notifying the end of the search for the parking candidate is displayed, and a sentence to prompt to stop the own vehicle 100 is displayed…" Matsuda even further teaches ([0073]): "In step S509, parking assistance toward the target parking position is started, and the vehicle control ECU 17 appropriately controls the own vehicle 100 in order to support a parking operation.”

Regarding claim 3, Matsuda and Gupta teach the aforementioned limitations of claim 1. Matsuda further teaches:
a display unit, wherein the degree of parking obstruction determining unit is configured to display, on the display unit, information on the degree of obstruction that is classified and determined to be in the three categories,
Matsuda teaches ([0067]): "In step S503, it is determined whether or not a parking candidate has been found in step S502. When it is determined that a parking candidate has been found, the parking candidate and the surrounding environment information are superimposed on an image of surroundings of the own vehicle 100 and displayed on the screen 15b of the onboard display device 15... By displaying on the screen 15b, it is possible to visually notify the driver of a location of the parking candidate and surrounding environment information thereof. As an example of the environment information, by displaying the presence or absence of a puddle, the driver can save effort for checking the condition of the parking candidate with his/her own eyes, and confirming the presence or absence of a puddle." Referring to FIG. 4, the presence of a puddle is one of the at least three categories. Matsuda further teaches ([0046]): “Based on the evaluation result of each parking candidate evaluated by the parking environment evaluation unit 303, the target parking position calculation unit 304 sets, among the parking candidates, a parking candidate having a highest evaluation as a target parking position, which is a parking place to be targeted, and transmits to the onboard display device 15…”
the information being displayed in a superimposed manner with the detected parking space.
Matsuda teaches ([0067]): "In step S503, it is determined whether or not a parking candidate has been found in step S502. When it is determined that a parking candidate has been found, the parking candidate and the surrounding environment information are superimposed on an image of surroundings of the own vehicle 100 and displayed on the screen 15b of the onboard display device 15..."

Regarding claim 6, Matsuda and Gupta teach the aforementioned limitations of claim 1. Matsuda further teaches:
the degree of parking obstruction determining unit is configured to classify and determine the degree of obstruction based on a road surface condition within the parking space.
Referring to FIG. 4 above, Matsuda teaches that at least three categories of degree of obstruction are classified and determined based on road surface condition (e.g., road surface (puddle), road surface (mud), road surface (snow)).

Regarding claim 7, Matsuda teaches an automated parking method for detecting a parking space around a periphery of a host vehicle, and automatically parking the host vehicle within the detected parking space, the automated parking method comprising:
a peripheral environment detection step of detecting a peripheral environment around the periphery of the host vehicle including the parking space and an obstruction within the parking space;
Matsuda teaches ([0044]): "…a part of the parkable position calculation unit 301 forms a parking environment detection unit configured to detect the surrounding environment information 902 and 1002 (see FIGS. 9 and 10) of the parkable space from the external surrounding environment information and the parkable space information." Referring to FIG. 9, included above, it is shown that parking spaces P1-P8 are detected, as well as a potential obstruction within a parking space (e.g., the puddle within space P4).
a degree of parking obstruction determining step of classifying and determining, based on the peripheral environment around the periphery of the host vehicle detected in the peripheral environment detection step, at least three categories of degree of obstruction when parking of the host vehicle in the parking space is attempted,
Matsuda teaches ([0050]): "Next, a specific example of the preference information 15a1 to be used in the parking environment evaluation unit 303 will be described..." Matsuda further teaches ([0068]): "In step S504, one or more found parking candidates are evaluated. As an example of the evaluation method, as described in FIG. 4, based on the preference information 15a1 of the passenger for parking information inputted by the passenger in advance, evaluation is performed as to whether or not the surrounding environment of the parking candidate is suitable for the preference information...” Referring to FIG. 4, included above, it is shown that at least three categories of degree of obstruction are classified and determined (e.g., road surface (puddle), road surface (mud), exclusive parking space for disabled people and the like).
the categories including ... a case in which parking is possible although a small inhibitory factor is present, and a case in which a large inhibitory factor is present and parking is impossible;
Referring to FIG. 4, Matsuda teaches that item number 15 ('EXCLUSIVE PARKING SPACE FOR DISABLED PEOPLE AND THE LIKE') is given a weighting factor of 'OUT OF TARGET', indicating a large inhibitory factor and that parking in such a spot is prohibited. Item number 3 ('ROAD SURFACE (PUDDLE)') indicates a negative weighting (i.e., a present but small inhibitory factor), though the presence of a negative weighting does not exclude the spot from consideration (i.e., parking is still possible).
a selection step of enabling selection by a user of parking in the parking space having no inhibitory factor, or parking in the parking space having the small inhibitory factor;
Matsuda teaches ([0005]): "A passenger such as a driver selects, among the parkable places displayed on the onboard display device, a place to be parked as a target parking position by using an input means of the onboard display device and starts parking assistance…" Matsuda further teaches ([0046]): "Based on the evaluation result of each parking candidate evaluated by the parking environment evaluation unit 303, the target parking position calculation unit 304 sets, among the parking candidates, a parking candidate having a highest evaluation as a target parking position... If the evaluations are equal, it is possible to select the target parking position in consideration of conditions, such as... the one that is easy to park from the current traveling direction." Thus, the implementation of Matsuda would allow for the selection by the user of a parking space having the small inhibitory factor (i.e., the one that is easy to park).
and a vehicle control step of controlling the host vehicle so as to park in the selected parking space;
Matsuda teaches ([0035]): "In order to assist a parking operation during parking at the target parking position, the vehicle control ECU 17 outputs a target steering angle to the electric power steering device 6, controls a traveling direction of the own vehicle 100, outputs a required driving force to a driving force control ECU (not shown) configured to control the driving force of the own vehicle 100... By controlling the own vehicle 100 with the vehicle control ECU 17, the driver can receive appropriate parking assistance during the operation for parking at the above target parking position."
wherein, in the vehicle control step, when the user has selected, via the selection step, to park in the parking space having the small inhibitory factor, an automated operation of parking into the parking space is executed by causing the user to recognize that parking in the parking space having the small inhibitory factor is being performed.
Matsuda teaches ([0046]): "Based on the evaluation result of each parking candidate evaluated by the parking environment evaluation unit 303, the target parking position calculation unit 304 sets, among the parking candidates, a parking candidate having a highest evaluation as a target parking position... If the evaluations are equal, it is possible to select the target parking position in consideration of conditions, such as... the one that is easy to park from the current traveling direction." Based on the factors listed in FIG. 4, candidates with the highest evaluation can be considered to be the candidates having small inhibitory factors (as detrimental factors are given a negative weighting value). Additionally, since the parking environment calculation unit 303 relies upon user-input preferences, the selection is ultimately made by the user. Matsuda further teaches ([0072]): "In step S508, on the screen 15b of the onboard display device 15, a sentence for notifying the end of the search for the parking candidate is displayed, and a sentence to prompt to stop the own vehicle 100 is displayed…" Matsuda even further teaches ([0073]): "In step S509, parking assistance toward the target parking position is started, and the vehicle control ECU 17 appropriately controls the own vehicle 100 in order to support a parking operation."
However, while Matsuda does teach parking in empty/available parking spaces, Matsuda does not outright teach a category including a case in which an inhibitory factor is not present and parking is possible. Gupta teaches a vehicle parking assist system with vision-based parking spaced detection, comprising:
the categories including a case in which an inhibitory factor is not present and parking is possible…
Gupta teaches (Claim 1): "…wherein said image processor processes captured image data to detect parking space markers indicative of a parking space and to identify empty or available parking spaces…"The Examiner has interpreted an empty parking space to indicate a lack of presence of an inhibitory factor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda to incorporate the teachings of Gupta to provide a category including a case in which an inhibitory factor is not present and parking is possible. Matsuda already provides degrees of parking obstruction, but does not outright state a case in which an inhibitory factor is not present and parking is possible. It would be highly beneficial to incorporate the teachings of Gupta, as doing so would advantageously allow for identification of clearly available parking spaces. It would be preferable to have a vehicle park in an empty, unobstructed parking spot compared to parking in a partially or heavily obstructed parking spot, as there is less risk of damage to the vehicle to park in an empty parking spot.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Gupta in view of Hess et al. (US 2007/0268157 A1), hereinafter Hess.

Regarding claim 4, Matsuda and Gupta teach the aforementioned limitations of claim 3. Matsuda further teaches:
the degree of parking obstruction determining unit is configured to display, on the display unit, the information on the degree of obstruction that is classified and determined to be in the three categories,
Matsuda teaches ([0067]): "In step S503, it is determined whether or not a parking candidate has been found in step S502. When it is determined that a parking candidate has been found, the parking candidate and the surrounding environment information are superimposed on an image of surroundings of the own vehicle 100 and displayed on the screen 15b of the onboard display device 15... By displaying on the screen 15b, it is possible to visually notify the driver of a location of the parking candidate and surrounding environment information thereof. As an example of the environment information, by displaying the presence or absence of a puddle, the driver can save effort for checking the condition of the parking candidate with his/her own eyes, and confirming the presence or absence of a puddle." Referring to FIG. 4, the presence of a puddle is one of the at least three categories. Matsuda further teaches ([0046]): “Based on the evaluation result of each parking candidate evaluated by the parking environment evaluation unit 303, the target parking position calculation unit 304 sets, among the parking candidates, a parking candidate having a highest evaluation as a target parking position, which is a parking place to be targeted, and transmits to the onboard display device 15…”

However, neither Matsuda nor Gupta outright teach displaying the information in different colors. Hess teaches a method for providing information for parallel parking of a vehicle, comprising:
the information being displayed in different colors.
Hess teaches ([0007]): "One example approach provides for the part of the parking spot already detected during the parking spot measurement to be displayed in red, provided that its length is less than the minimum length for parking the vehicle… an example embodiment provides for display, in yellow, of the already measured part of the parking spot or of the segment of the already measured part of the parking spot which exceeds the minimum length of the parking spot... If the parking spot measurement shows that the measured parking spot has a length which makes easy driving into the parking spot possible, the already measured part is displayed in green, in one example embodiment."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda and Gupta to incorporate the teachings of Hess to provide displaying the information in different colors. It would be beneficial to incorporate the teachings of Hess, as doing so would allow for more rapid visual identification through the use of color coding. The implementation of Hess is particularly advantageous, as red, yellow, and red lights are commonly used in driving scenarios (e.g., traffic lights) and are known to correspond to a spectrum of availability (i.e., red corresponding to stopping/unavailable; yellow corresponding to caution; green corresponding to good/go). The color-coding of Hess can be adapted to the information on the degree of obstruction of Matsuda, as such an implementation provides the driver with a fast, intuitive way of comprehending information on the display.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Gupta in view of Felix (US 2017/0200372 A1).

Regarding claim 5, Matsuda and Gupta teach the aforementioned limitations of claim 1. However, neither Matsuda nor Gupta outright teach classifying and determining the degree of obstruction based on a position of the obstruction within the parking space. Felix teaches a parallel parking system, comprising:
the degree of parking obstruction determining unit is configured to classify and determine the degree of obstruction based on a size or a height of the obstruction, or a position of the obstruction within the parking space.
Felix teaches ([0033]): "The controller 204 may be programmed to determine that if an object is present at an available parking place, and whether the location of that object may prevent an adjacent vehicle door from opening completely when a vehicle is parked in the associated parking place. That is, once parked, would the vehicle door come in contact with the object with the object when opened."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda and Gupta to incorporate the teachings of Felix to provide classifying and determining the degree of obstruction based on a position of the obstruction within the parking space. Implementing the teachings of Felix would be advantageous, as doing so allows for consideration of the opening and closing of vehicle doors in relation to the position of the obstruction in the parking space. This is highly beneficial, as it allows for the avoidance of parking spots where the vehicle's doors cannot be opened due to the position of the obstruction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knoll et al. (US 8,279,087 B2) teaches a method for determining a parking spot, including dividing parking spots into two or three categories indicative of parking difficulty levels (e.g., not possible, medium-difficult, easy).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669